Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 7, 1977, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Though defendant had moved to sever and for four separate trials in connection with an indictment charging him with four robberies involving one person, the failure to renew this motion after the Wade hearing, coupled with a free and voluntary guilty plea, constituted a waiver of any defect or prejudice occasioned by denial of the motion to sever made prior to the Wade hearing (see People v La Ruffa, 34 NY2d 242; cf. People v Forest, 50 AD2d 260). Mollen, P. J., Martuscello, Rabin and Gulotta, JJ., concur.